Bloodworth, J.
The defendant was charged with possessing intoxicating liquor. The undisputed evidence showed that the officers found a jug with a spoonful of corn whisky in it in the residence of the defendant. In his statement the defendant did not deny or make any explanation whatever of his possession of the liquor. Under the ruling in Biddy v. State, 20 Ga. App. 784 (97 S. E. 196), if the defendant knowingly had in his possession in Carroll county any quantity of corn whisky, even a “spoonful,” he would be guilty. See LaCount v. State, 25 Ga. App. 767 (104 S. E. 920).

Judgment affirmed.


Broyles, C. J., and Lulce, J., concur.